                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF TENNESSEE
                           CHATTANOOGA DIVISION


ALTON FORD,                                          )
                                                     )
              Plaintiff,                             )
                                                     )
v.                                                   )   No. 1:18-CV-174
                                                     )
GARY IBARGUEN, individually and d/b/a                )
iSPECIALIZE,                                         )
                                                     )
              Defendant.                             )


                                        ORDER

       This matter is before the court on Plaintiff’s motion for award of statutory attorney’s

fees and supporting memorandum [docs. 17 and 19], to which Defendant has filed a

response and affidavit in opposition [doc. 21 and 22]. This Court previously granted the

parties’ joint motion for approval of their Fair Labor Standards Act settlement and entry of

judgment, which provided that the defendant would pay “reasonable and necessary fees

and costs to the Plaintiff” [doc. 16]. After conducting two conferences with the parties,

and receiving a joint stipulation of facts, United States Magistrate Judge Susan K. Lee

issued a report and recommendation (“R&R”), recommending that Plaintiff’s motion for

award of statutory attorney’s fees be granted in part and denied in part, and Plaintiff

awarded $6,864.00 in attorney’s fees [doc. 30]. There have been no timely objections to

the R&R, and enough time has passed since the filing of the R&R to treat any objections

as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).
       After a careful review of this matter, the court is in complete agreement with the

magistrate judge’s conclusion that Plaintiff’s motion for attorney’s fees be granted in part

and denied in part, and Plaintiff’s counsel be awarded attorney fees of $6,864.00.

Accordingly, the Court ACCEPTS IN WHOLE the R&R under 28 U.S.C. § 636(b)(1)

and Fed. R. Civ. P. 72(b). It is ORDERED, for the reasons stated in the R&R, which the

Court adopts and incorporates into its ruling, that Plaintiff’s motion for award of statutory

attorney’s fees [doc. 17] is GRANTED, whereby Plaintiff is awarded attorney fees of

$6,864.00.

       IT IS SO ORDERED.



                                     s/ Thomas W. Phillips
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                             2
